DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 06/28/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn.

Applicant’s arguments, see page 8-9, filed 06/28/2022, with respect to the 103 have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, independent claims 1 and 11 have been amended to incorporate allowable subject matter from original dependent claims 3 and 14 respectively.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose the language of independent claims 1 and 11.  The prior art fails to disclose the specifics for calculating pan and tilt coordinates from GPS coordinates of a tracked target.
Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.  The 103 rejections have been withdrawn.  Claims 1, 2-11, and 14-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquirer configured for shooting…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows:

Claim 1. (Currently Amended) A target tracking system based on Global Positioning System(GPS)
a first camera and a second camera; the first camera is configured for determining a to-be-tracked target in a first monitoring image shot by the first camera, tracking the to-be-tracked target, obtaining GPS coordinates of the to-be-tracked target during the tracking, and sending the GPS coordinates of the to-be-tracked target to the second camera; and
the second camera is configured for adjusting a shooting angle according to received GPS coordinates of the to-be-tracked target, and tracking the to-be-tracked target after detecting the to-be- tracked target in a second monitoring image shot by the second camera;
wherein, the first camera is further configured for converting Pan/Tilt(PT) coordinates for the first camera to capture the to-be-tracked target into the GPS coordinates of the to-be-tracked target;
and wherein, the first camera is further configured for: 
obtaining the PT coordinates to capture the to-be-tracked target, and taking the P coordinate of the PT coordinates as a first P coordinate and taking the T coordinate of the PT coordinates as a first T coordinate; 
determining a horizontal angle between the to-be-tracked target and a specified direction based on the first P coordinate;
calculating a horizontal distance between the to-be-tracked target and the first camera based on the first T coordinate and the height of the first camera;
calculating, according to the horizontal angle and the horizontal distance, a longitudinal distance and a latitudinal distance between the to-be-tracked target and the first camera through trigonometric functions; and 
calculating the GPS coordinates of the to-be-tracked target based on the longitude and latitude of the first camera, and the longitudinal distance and latitudinal distance.

Claim 11. (Currently Amended) A target tracking method based on Global Positioning System(GPS)
determining a to-be-tracked target in a first monitoring image shot by a first camera; controlling the first camera to track the to-be-tracked target, and to obtain GPS coordinates of the to-be-tracked target during the tracking;
predicting a camera by which the to-be-tracked target is to pass based on the GPS coordinates of the to-be-tracked target obtained during the tracking, and taking the predicted camera as a second camera; and
sending the GPS coordinates of the to-be-tracked target to the second camera so that the second camera tracks the to-be-tracked target according to the GPS coordinates of the to-be-tracked target; 
wherein obtaining GPS coordinates of the to-be-tracked target during the tracking comprises:
obtaining Pan/Tilt(PT) coordinates for the first camera to capture the to-be-tracked target during the tracking, and converting the PT coordinates into the GPS coordinates of the to-be- tracked target; and wherein converting the PT coordinates into the GPS coordinates of the to-be-tracked target comprises:
obtaining the PT coordinates for the first camera to capture the to-be-tracked target, and taking the P coordinates of the PT coordinate as a first P coordinate and taking the T coordinate of the PT coordinates as a first T coordinate;
determining a horizontal angle between the to-be-tracked target and a specified direction based on the first P coordinate;
calculating a horizontal distance between the to-be-tracked target and the first camera based on the first T coordinate and the height of the first camera;
calculating, according to the horizontal angle and the horizontal distance, a longitudinal distance and a latitudinal distance between the to-be-tracked target and the first camera through trigonometric functions; and
calculating the GPS coordinates of the to-be-tracked target based on the longitude and latitude of the first camera, and the longitudinal distance and latitudinal distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571) 270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485